DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendments filed 03/09/2021 have been entered.
The 35 USC 112(b) rejections of claims 6-10 and 12 are withdrawn in view of the response filed 03/09/2021.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US-2006/0199484) in view of Valentini (US-2016/0158920).
	Regarding claim 1 (Currently Amended), Brown (US-2006/0199484) discloses a sanding device comprising:
a block (core 12 of sanding block 10);
a panel (abrasive layers 30, 30a, 30b) having a top surface selectively couplable to a lower face of said block (core 12 of sanding block 10) (Figs. 1 and 2), said panel (abrasive layers 30, 30a, 30b) having a lower surface, said lower surface being irregular (i.e. rough, the projection of 
a recess (aperture 80) extending into an upper face of said block (core 12 of sanding block 10) wherein said recess (aperture 80) is positioned for inserting a tube (240) of a vacuum assembly (holder 202 and vacuum source it is connected to via attachment tube 240) [Brown; paragraph 0045] for coupling said block (core 12 of sanding block 10) to the vacuum assembly (holder 202 and vacuum source it is connected to via attachment tube 240) [Brown; paragraph 0045], said recess (aperture 80) extending partially through said block (core 12 of sanding block 10) such that a bottom of said recess (aperture 80) is spaced above said lower face (where panel 30 is connected) of said block (core 12 of sanding block 10);

    PNG
    media_image1.png
    545
    1184
    media_image1.png
    Greyscale

a plurality of cutouts (inlets of secondary channels 60a, 60b, 62a, 62b, 64a, 64b, 66a, 66b, 68a, 68b, 70a, 70b, 72a, 72b, 74a, and 74b) positioned in a perimeter of said lower face of said block (core 12 of sanding block 10); and
a plurality of channels (secondary channels 60a, 60b, 62a, 62b, 64a, 64b, 66a, 66b, 68a, 68b, 70a, 70b, 72a, 72b, 74a, and 74b), each said channel extending from said bottom of said recess (aperture 80) to a respective cutout wherein said block (core 12 of sanding block 10) is 

    PNG
    media_image2.png
    399
    663
    media_image2.png
    Greyscale

	Brown fails to disclose each channel being tubular, and wherein each said channel having a transverse cross-sectional area being tapered extending towards said recess from said respective cutout such that said channel is configured for increasing a velocity of the air passing through said channel to the vacuum assembly.  

	Regarding claim 2 (Original), Brown discloses the device of claim 1, further including said block (core 12 of sanding block 10) being substantially rectangularly box shaped (Fig. 1).
	Regarding claim 3 (Original), Brown discloses the device of claim 1, further including said panel (abrasive layers 30, 30a, 30b) comprising sand paper (i.e. abrasive coated sheets) (“the resilient sanding block 10 has two layers of abrasive material 30a, 30b”) [Brown; paragraph 0037].
	Regarding claim 4 (Original), Brown discloses the device of claim 1, further including said recess (aperture 80) being centrally positioned in said upper face (Fig. 1).
	Regarding claim 5 (Original), Brown discloses the device of claim 1, further including said recess (aperture 80) being circularly shaped when viewed from said upper face (Fig. 1).
	Regarding claim 6 (Currently Amended), Brown discloses the device of claim 1, further including said plurality of cutouts (inlets of secondary channels 60a, 60b, 62a, 62b, 64a, 64b, 66a, 66b, 68a, 68b, 70a, 70b, 72a, 72b, 74a, and 74b) comprising four said cutouts (shown below in Figure 1) positioned at each lower corner of said block (core 12 of sanding block 10) and four said cutouts (inlets of secondary channels 60a, 60b, 62a, 62b, 64a, 64b, 66a, 66b, 68a, 68b, 70a, 70b, 

    PNG
    media_image3.png
    425
    624
    media_image3.png
    Greyscale

	Regarding claim 7 (Original), Brown discloses the device of claim 6, further including each said cutout extending into said lower face (of said block 12) (Fig. 1) and a respective said side of said block (core 12 of sanding block 10) defining a first section and second section of said cutout, said first section being positioned in said lower face, said second section being positioned in said respective said side of said block (core 12 of sanding block 10) (Fig. 1).
	Regarding claim 9 (Original), Brown discloses the device of claim 7, further comprising:
said panel (abrasive layers 30, 30a, 30b) being substantially circumferentially equivalent to said lower face of said block (core 12 of sanding block 10); and
a plurality of voids (openings forming inlets of secondary channels 60a, 60b, 62a, 62b, 64a, 64b, 66a, 66b, 68a, 68b, 70a, 70b, 72a, 72b, 74a, and 74b formed in the layers 30a, 30b) 
	Regarding claim 11 (Original), Brown discloses the device of claim 1, further comprising:
a hole (opening inlet of recess 80 in the block 12) centrally positioned in said lower face of said block (core 12 of sanding block 10) (Fig. 1);
an orifice (opening inlet of recess 80 in the layers 30, 30a, 30b) centrally positioned in said panel (abrasive layers 30, 30a, 30b) wherein said orifice is positioned for aligning with said hole (Fig. 1); and
a tunnel (bottom portion of recess 80 connecting the upper portion of recess 80 with the hole/orifice) (Fig. 1) extending from said recess (aperture 80) to said hole wherein the air drawn through said tunnel by the vacuum assembly (holder 202 and vacuum source it is connected to via attachment tube 240) [Brown; paragraph 0045] induces the dust and the debris created from the smoothing of the surface for entering said hole and for passing through said tunnel into the vacuum assembly (holder 202 and vacuum source it is connected to via attachment tube 240) [Brown; paragraph 0045].


    PNG
    media_image4.png
    545
    1184
    media_image4.png
    Greyscale

Regarding claim 12, Brown discloses a sanding device comprising:
a block (core 12 of sanding block 10), said block (core 12 of sanding block 10) being substantially rectangularly box shaped (Fig. 1); a panel (abrasive layers 30, 30a, 30b) having a top surface selectively couplable to a lower face of said block (core 12 of sanding block 10) (Figs. 1 and 2), said panel (abrasive layers 30, 30a, 30b) having a lower surface, said lower surface being irregular such that said panel (abrasive layers 30, 30a, 30b) is abrasive (“abrasive material”) [Brown; paragraph 0037], said panel (abrasive layers 30, 30a, 30b) comprising sand paper (i.e. abrasive sheets) [Brown; paragraph 0037], said panel (abrasive layers 30, 30a, 30b) being substantially circumferentially equivalent to said lower face of said block (core 12 of sanding block 10) (Figs. 1 and 2);
a recess (aperture 80) extending into an upper face of said block (core 12 of sanding block 10) wherein said recess (aperture 80) is positioned for inserting a tube (passageway 306, where block 310 is considered equivalent to block 12) of a vacuum assembly (holder 302) for coupling said block (core 12 of sanding block 10) to the vacuum assembly (holder 302) [Brown; paragraph 0046], said recess (aperture 80) being centrally positioned in said upper face, said recess (aperture 80) being circularly shaped when viewed from said upper face (Fig. 1) said recess (aperture 80) extending partially through said block (core 12 of sanding block 10) such that a bottom of said recess (aperture 80) is spaced above said lower face (wherein panel 30 is located) of said block (core 12 of sanding block 10);

    PNG
    media_image1.png
    545
    1184
    media_image1.png
    Greyscale

a plurality of cutouts (inlets of secondary channels 60a, 60b, 62a, 62b, 64a, 64b, 66a, 66b, 68a, 68b, 70a, 70b, 72a, 72b, 74a, and 74b) positioned in a perimeter of said lower face of said block (core 12 of sanding block 10), said plurality of cutouts (inlets of secondary channels 60a, 60b, 62a, 62b, 64a, 64b, 66a, 66b, 68a, 68b, 70a, 70b, 72a, 72b, 74a, and 74b) comprising four said cutouts (inlets of secondary channels 60a, 60b, 62a, 62b, 64a, 64b, 66a, 66b, 68a, 68b, 70a, 70b, 72a, 72b, 74a, and 74b) positioned singly at each lower corner of said block (core 12 of sanding block 10) and four said cutouts (inlets of secondary channels 60a, 60b, 62a, 62b, 64a, 64b, 66a, 66b, 68a, 68b, 70a, 70b, 72a, 72b, 74a, and 74b) positioned singly in each side of said block (core 12 of sanding block 10) equally distant from adjacent said lower comers of said block (core 12 of sanding block 10) (Fig. 1), each said cutout extending into said lower face and a respective said side of said block (core 12 of sanding block 10) defining a first section and second section of said cutout (Fig. 1), said first section being positioned in said lower face (Figs. 1 and 2), said second section being positioned in said respective said side of said block (core 12 of sanding block 10) (Figs. 1 and 2), said first section (lower face of block 12) being a larger perimeter than said second section (side face of block 12) (the lower portion of the cutout extends deeper into the bottom than it does the side and therefore has a larger perimeter on the first 
a plurality of channels (secondary channels 60a, 60b, 62a, 62b, 64a, 64b, 66a, 66b, 68a, 68b, 70a, 70b, 72a, 72b, 74a, and 74b) extending from said bottom of said recess (aperture 80) to a respective cutout (inlet) wherein said block (core 12 of sanding block 10) is positioned for grasping in a hand of a user for urging said panel (abrasive layers 30, 30a, 30b) across a surface for smoothing the surface (abrasive surface of abrasive layer 30 is configured for smoothing a surface) [Brown; paragraph 0037], wherein air drawn through each said channel by the vacuum assembly (holder 202 and vacuum source it is connected to via attachment tube 240) [Brown; paragraph 0045] induces dust and debris created from the smoothing of the surface for entering an associated said cutout and for passing through said channel into the vacuum assembly (holder 202 and vacuum source it is connected to via attachment tube 240) [Brown; paragraph 0045];
a hole (opening inlet of recess 80 in the block 12) centrally positioned in said lower face of said block (core 12 of sanding block 10) (Fig. 1);
an orifice (opening inlet of recess 80 in the layers 30, 30a, 30b) centrally positioned in said panel (abrasive layers 30, 30a, 30b) wherein said orifice is positioned for aligning with said hole (Fig. 1); and
a tunnel (bottom portion of recess 80 connecting the upper portion of recess 80 with the hole/orifice) (Fig. 1) extending from said recess (aperture 80) to said hole wherein the air drawn into each said cutout and through said tunnel by the vacuum assembly (holder 202 and vacuum source it is connected to via attachment tube 240) [Brown; paragraph 0045] induces the dust and the debris created from the smoothing of the surface for entering said hole and for passing through 
Brown fails to disclose each said channel being tubular and each said channel having a transverse cross-sectional area being tapered extending towards said recess from said respective cutout such that said channel is configured for increasing a velocity of the air passing through said channel to the vacuum assembly.

    PNG
    media_image2.png
    399
    663
    media_image2.png
    Greyscale

	As to the channel, Valentini (US-2016/0158920) teaches a plurality of channels (36), each being tubular (having a diameter and an airfoil shape) [Valentini; paragraphs 0028 and 0073] having a transverse cross-sectional area being tapered extending towards a recess (34) from a respective cutout (35) (“[t]he diameter of the channels 36 increases along their longitudinal extension from the holes 35 located at an external end of the channel 36 towards the opening 36a in the circumferential wall of the central recess 34”) [Valentini; paragraph 0073] such that said channel (36) is configured for increasing a velocity of the air passing through said channel (36) to a vacuum assembly (“accelerate the airstream”) [Valentini; paragraph 0028].  Since Valentini is .  

Response to Arguments
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive. 
	Applicant argues that one of ordinary skill in the art would not modify Brown to meet the claim limitations in view of Idir.  In response, due to the limitation now including a tubular shape, the prior art of Valentini is used instead of Idir and thus the arguments regarding this limitation are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL D CRANDALL/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 25, 2021